--------------------------------------------------------------------------------

EXHIBIT 10.3
 
 

Pledge Agreement [image.jpg]

 
THIS PLEDGE AGREEMENT, dated as of September 28, 2012, is made by ENVIRONMENTAL
TECTONICS CORPORATION (the “Pledgor”), a Pennsylvania corporation with an
address at 125 James Way, Southampton, PA 18966, in favor of PNC BANK, NATIONAL
ASSOCIATION (the “Secured Party”), with an address at 1000 Westlakes Drive,
Suite 200, Berwyn, PA  19312.
 
1.        Pledge.  In order to induce the Secured Party to extend the
Obligations (as defined below), the Pledgor hereby grants a security interest in
and pledges to the Secured Party, all of the Pledgor’s right, title and interest
in and to the investment property and other assets described in Exhibit A
attached hereto and made a part hereof, and all security entitlements of the
Pledgor with respect thereto, whether now owned or hereafter acquired, together
with all additions, substitutions, replacements and proceeds thereof and all
income, interest, dividends and other distributions thereon (collectively, the
“Collateral”); provided, however, that the Collateral shall not include more
than sixty-five percent (65%) of the issued and outstanding voting equity
interests of any Person not organized under the laws of the United States of
America, any State thereof or the District of Columbia (a “Foreign
Subsidiary”).  If the Collateral includes certificated securities, documents or
instruments, such certificates are herewith delivered to the Secured Party
accompanied by duly executed blank stock or bond powers or assignments as
applicable, except as set forth in Section 4.18 of that certain Loan Agreement
between the Secured Party and the Pledgor dated as of the date hereof (as
amended, modified or supplemented from time to time, the “Loan Agreement”).  The
Pledgor hereby authorizes the transfer of possession of all certificates,
instruments, documents and other evidence of the Collateral to the Secured
Party.
 
2.        Obligations Secured.  The Collateral secures payment of all loans,
advances, debts, liabilities, obligations, covenants and duties owing by the
Pledgor to the Secured Party or to any other direct or indirect subsidiary of
The PNC Financial Services Group, Inc., of any kind or nature, present or future
(including any interest accruing thereon after maturity, or after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding relating to the Pledgor, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
whether direct or indirect (including those acquired by assignment or
participation), absolute or contingent, joint or several, due or to become due,
now existing or hereafter arising, whether or not (i) evidenced by any note,
guaranty or other instrument, (ii) arising under any agreement, instrument or
document, (iii) for the payment of money, (iv) arising by reason of an extension
of credit, opening of a letter of credit, loan, equipment lease or guarantee,
(v) under any interest or currency swap, future, option or other interest rate
protection or similar agreement, (vi) under or by reason of any foreign currency
transaction, forward, option or other similar transaction providing for the
purchase of one currency in exchange for the sale of another currency, or in any
other manner, or (vii) arising out of overdrafts on deposit or other accounts or
out of electronic funds transfers (whether by wire transfer or through automated
clearing houses or otherwise) or out of the return unpaid of, or other failure
of the Secured Party to receive final payment for, any check, item, instrument,
payment order or other deposit or credit to a deposit or other account, or out
of the Secured Party’s non-receipt of or inability to collect funds or otherwise
not being made whole in connection with depository or other similar
arrangements; and any amendments, extensions, renewals and increases of or to
any of the foregoing, and all costs and expenses of the Secured Party incurred
in the documentation, negotiation, modification, enforcement, collection and
otherwise in connection with any of the foregoing, including reasonable
attorneys’ fees and expenses (hereinafter referred to collectively as the
“Obligations”).
 
 
 

--------------------------------------------------------------------------------

 
 
3.        Representations and Warranties.  The Pledgor represents and warrants
to the Secured Party as follows:
 
3.1   There are no restrictions on the pledge or transfer of any of the
Collateral, other than restrictions referenced on the face of any certificates
evidencing the Collateral.
 
3.2           The Pledgor is the legal owner of the Collateral, which is
registered in the name of the Pledgor.
 
3.3           The Collateral is free and clear of any security interests,
pledges, liens, encumbrances, charges, agreements, claims or other arrangements
or restrictions of any kind, except as referenced in Section 3.1 above and
Permitted Liens (as defined in the Loan Agreement); and the Pledgor will not
incur, create, assume or permit to exist any pledge, security interest, lien,
charge or other encumbrance of any nature whatsoever on any of the Collateral or
assign, pledge or otherwise encumber any right to receive income from the
Collateral, other than in favor of the Secured Party or a Permitted Lien.
 
3.4           The Pledgor has the right to transfer the Collateral free of any
encumbrances and the Pledgor will defend the Pledgor’s title to the Collateral
against the claims of all persons, and any registration with, or consent or
approval of, or other action by, any federal, state or other governmental
authority or regulatory body which was or is necessary for the validity of the
pledge of and grant of the security interest in the Collateral has been obtained
(other than, with regard to the pledge of investment property in a Foreign
Subsidiary, governmental authorities or regulatory bodies of such Foreign
Subsidiaries’ jurisdiction of organization).
 
3.5            The pledge of and grant of the security interest in the
Collateral is effective to vest in the Secured Party a valid and perfected first
priority security interest, superior to the rights of any other person, in and
to the Collateral as set forth herein.
 
4.        Covenants.
 
4.1           If all or part of the Collateral constitutes “margin stock” within
the meaning of Regulation U of the Federal Reserve Board, the Pledgor agrees to
execute and deliver Form U-1 to the Secured Party and, unless otherwise agreed
in writing between the Pledgor and the Secured Party, no part of the proceeds of
the Obligations may be used to purchase or carry margin stock.
 
5.        Default.
 
5.1           If any of the following occur (each an “Event of Default”): (i)
any Event of Default (as defined in any of the Obligations), (ii) any default
under any of the Obligations that does not have a defined set of “Events of
Default” and the lapse of any notice or cure period provided in such Obligations
with respect to such default, (iii) unsatisfied demand by the Secured Party
under any of the Obligations that have a demand feature, (iv) the failure by the
Pledgor to perform any of its obligations hereunder, (v) any written warranty,
representation or statement made or furnished to the Secured Party by or on
behalf of the Pledgor in connection with this Pledge Agreement shall be false,
incorrect or incomplete in any material respect when made, (vi) the failure of
the Secured Party to have a perfected first priority security interest in the
Collateral, unless such failure results solely from any action or omission by
the Secured Party or (vii) any restriction is imposed on the pledge or transfer
of any of the Collateral after the date of this Agreement without the Secured
Party’s prior written consent, then the Secured Party is authorized in its
discretion to declare any or all of the Obligations to be immediately due and
payable without demand or notice, which are expressly waived, and may exercise
any one or more of the rights and remedies granted pursuant to this Pledge
Agreement or given to a secured party under the Uniform Commercial Code of the
applicable state, as it may be amended from time to time, or otherwise at law or
in equity, including without limitation the right to sell or otherwise dispose
of any or all of the Collateral at public or private sale, with or without
advertisement thereof, upon such terms and conditions as it may deem advisable
and at such prices as it may deem best.  The Secured Party shall notify the
Pledgor promptly of any acceleration of the Obligations pursuant to this Section
5.1, provided that the failure to give such notice shall not affect the validity
of such acceleration.
 
 
2

--------------------------------------------------------------------------------

 
 
5.2   (a)           At any bona fide public sale, and to the extent permitted by
law, at any private sale, the Secured Party shall be free to purchase all or any
part of the Collateral, free of any right or equity of redemption in the
Pledgor, which right or equity is hereby waived and released.  Any such sale may
be on cash or credit.  The Secured Party shall be authorized at any such sale
(if it deems it advisable to do so) to restrict the prospective bidders or
purchasers to persons who will represent and agree that they are purchasing the
Collateral for their own account in compliance with Regulation D of the
Securities Act of 1933 (the “Act”) or any other applicable exemption available
under such Act.  The Secured Party will not be obligated to make any sale if it
determines not to do so, regardless of the fact that notice of the sale may have
been given.  The Secured Party may adjourn any sale and sell at the time and
place to which the sale is adjourned.  If the Collateral is customarily sold on
a recognized market or threatens to decline speedily in value, the Secured Party
may sell such Collateral at any time without giving prior notice to the
Pledgor.  Whenever notice is otherwise required by law to be sent by the Secured
Party to the Pledgor of any sale or other disposition of the Collateral, ten
(10) days written notice sent to the Pledgor at its address specified above will
be reasonable.
 
(b)   The Pledgor recognizes that the Secured Party may be unable to effect or
cause to be effected a public sale of the Collateral by reason of certain
prohibitions contained in the Act, so that the Secured Party may be compelled to
resort to one or more private sales to a restricted group of purchasers who will
be obligated to agree, among other things, to acquire the Collateral for their
own account, for investment and without a view to the distribution or resale
thereof. The Pledgor understands that private sales so made may be at prices and
on other terms less favorable to the seller than if the Collateral were sold at
public sales, and agrees that the Secured Party has no obligation to delay or
agree to delay the sale of any of the Collateral for the period of time
necessary to permit the issuer of the securities which are part of the
Collateral (even if the issuer would agree), to register such securities for
sale under the Act.  The Pledgor agrees that private sales made under the
foregoing circumstances shall be deemed to have been made in a commercially
reasonable manner.
 
5.3   The net proceeds arising from the disposition of the Collateral after
deducting expenses incurred by the Secured Party will be applied to the
Obligations in the order determined by the Secured Party.  If any excess remains
after the discharge of all of the Obligations, the same will be paid to the
Pledgor.  If after exhausting all of the Collateral there is a deficiency, the
Pledgor will be liable therefor to the Secured Party; provided, however, that
nothing contained herein will obligate the Secured Party to proceed against the
Pledgor or any other party obligated under the Obligations or against any other
collateral for the Obligations prior to proceeding against the Collateral.
 
5.4   If any demand is made at any time upon the Secured Party for the repayment
or recovery of any amount received by it in payment or on account of any of the
Obligations and if the Secured Party repays all or any part of such amount by
reason of any judgment, decree or order of any court or administrative body or
by reason of any settlement or compromise of any such demand, the Pledgor will
be and remain liable for the amounts so repaid or recovered to the same extent
as if such amount had never been originally received by the Secured Party.  The
provisions of this section will be and remain effective notwithstanding the
release of any of the Collateral by the Secured Party in reliance upon such
payment and any such release will be without prejudice to the Secured Party’s
rights hereunder and will be deemed to have been conditioned upon such payment
having become final and irrevocable.  This Section shall survive the termination
of this Pledge Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
6.        Voting Rights and Transfer.  Prior to the occurrence of an Event of
Default, the Pledgor will have the right to exercise all voting rights with
respect to the Collateral.  At any time after the occurrence of an Event of
Default, the Secured Party may transfer any or all of the Collateral into its
name or that of its nominee and may exercise all voting rights with respect to
the Collateral, but no such transfer shall constitute a taking of such
Collateral in satisfaction of any or all of the Obligations unless the Secured
Party expressly so indicates by written notice to the Pledgor.
 
7.        Dividends, Interest and Premiums.  The Pledgor will have the right to
receive all cash dividends, interest and premiums declared and paid on the
Collateral prior to the occurrence of any Event of Default.  In the event any
additional shares are issued to the Pledgor as a stock dividend or in lieu of
interest on any of the Collateral, as a result of any split of any of the
Collateral, by reclassification or otherwise, any certificates evidencing any
such additional shares will be immediately delivered to the Secured Party and
such shares will be subject to this Pledge Agreement and a part of the
Collateral to the same extent as the original Collateral.  At any time after the
occurrence of an Event of Default, the Secured Party shall be entitled to
receive all cash or stock dividends, interest and premiums declared or paid on
the Collateral, all of which shall be subject to the Secured Party’s rights
under Section 5 above.
 
8.        Further Assurances.  By its signature hereon, the Pledgor hereby
irrevocably authorizes the Secured Party, and irrevocably appoints the Secured
Party as the Pledgor’s attorney in fact, at any time and from time to time, to
execute (on behalf of the Pledgor), file and record against the Pledgor any
notice, financing statement, continuation statement, amendment statement,
instrument, document or agreement under the Uniform Commercial Code that the
Secured Party may consider necessary or desirable to create, preserve, continue,
perfect or validate any security interest granted hereunder or to enable the
Secured Party to exercise or enforce its rights hereunder with respect to such
security interest.  This limited power of attorney is coupled with an interest
with full power of substitution and is irrevocable.  The Pledgor hereby ratifies
all that said attorney shall lawfully do or cause to be done by virtue hereof.
 
9.        Notices.  All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder (“Notices”) must be in
writing and will be effective upon receipt.  Notices may be given in any manner
to which the parties may separately agree, including electronic mail.  Without
limiting the foregoing, first-class mail, facsimile transmission and commercial
courier service are hereby agreed to as acceptable methods for giving
Notices.  Regardless of the manner in which provided, notices may be sent to a
party’s address as set forth above or to such other address as either the
Pledgor or the Secured Party may give to the other for such purpose in
accordance with this section.
 
10.      Preservation of Rights.  (a)  No delay or omission on the Secured
Party’s part to exercise any right or power arising hereunder will impair any
such right or power or be considered a waiver of any such right or power, nor
will the Secured Party’s action or inaction impair any such right or power.  The
Secured Party’s rights and remedies hereunder are cumulative and not exclusive
of any other rights or remedies which the Secured Party may have under other
agreements, at law or in equity.
 
(b)           The Secured Party may, at any time and from time to time, without
notice to or the consent of the Pledgor unless otherwise expressly required
pursuant to the terms of the Obligations, and without impairing or releasing,
discharging or modifying the Pledgor’s liabilities hereunder, (i) change the
manner, place, time or terms of payment or performance of or interest rates on,
or other terms relating to, any of the Obligations; (ii) renew, substitute,
modify, amend or alter, or grant consents or waivers relating to any of the
Obligations, any other pledge or security agreements, or any security for any
Obligations; (iii) apply any and all payments by whomever paid or however
realized including any proceeds of any collateral, to any Obligations in such
order, manner and amount as the Secured Party may determine in its sole
discretion; (iv) deal with any other person with respect to any Obligations in
such manner as the Secured Party deems appropriate in its sole discretion;
(v) substitute, exchange or release any security or guaranty; or (vi) take such
actions and exercise such remedies hereunder as provided herein.  The Pledgor
hereby waives (a) presentment, demand, protest, notice of dishonor and notice of
non-payment and all other notices to which the Pledgor might otherwise be
entitled, and (b) all defenses based on suretyship or impairment of collateral.
 
 
4

--------------------------------------------------------------------------------

 
 
11.      Illegality.  In case any one or more of the provisions contained in
this Pledge Agreement should be invalid, illegal or unenforceable in any
respect, it shall not affect or impair the validity, legality and enforceability
of the remaining provisions in this Pledge Agreement.
 
12.      Changes in Writing.  No modification, amendment or waiver of, or
consent to any departure by the Pledgor from, any provision of this Pledge
Agreement will be effective unless made in a writing signed by the Secured
Party, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  No notice to or demand on the
Pledgor in any case will entitle the Pledgor to any other or further notice or
demand in the same, similar or other circumstance.
 
13.      Entire Agreement.  This Pledge Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, between
the Pledgor and the Secured Party with respect to the subject matter hereof.
 
14.      Successors and Assigns.  This Pledge Agreement will be binding upon and
inure to the benefit of the Pledgor and the Secured Party and their respective
heirs, executors, administrators, successors and assigns; provided, however,
that the Pledgor may not assign this Pledge Agreement in whole or in part
without the Secured Party’s prior written consent and the Secured Party at any
time may assign this Pledge Agreement in whole or in part.
 
15.      Interpretation.  In this Pledge Agreement, unless the Secured Party and
the Pledgor otherwise agree in writing, the singular includes the plural and the
plural the singular; references to statutes are to be construed as including all
statutory provisions consolidating, amending or replacing the statute referred
to; the word “or” shall be deemed to include “and/or”, the words “including”,
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; and references to agreements and other contractual instruments
shall be deemed to include all subsequent amendments and other modifications to
such instruments, but only to the extent such amendments and other modifications
are not prohibited by the terms of this Pledge Agreement.  Section headings in
this Pledge Agreement are included for convenience of reference only and shall
not constitute a part of this Pledge Agreement for any other purpose.  If this
Pledge Agreement is executed by more than one party as Pledgor, the obligations
of such persons or entities will be joint and several.
 
16.      Indemnity.  The Pledgor agrees to indemnify each of the Secured Party,
each legal entity, if any, who controls, is controlled by or is under common
control with the Secured Party, and each of their respective directors, officers
and employees (the “Indemnified Parties”), and to hold each Indemnified Party
harmless from and against, any and all claims, damages, losses, liabilities and
expenses (including all fees and charges of internal or external counsel with
whom any Indemnified Party may consult and all expenses of litigation or
preparation therefor) which any Indemnified Party may incur, or which may be
asserted against any Indemnified Party by any person, entity or governmental
authority (including any person or entity claiming derivatively on behalf of the
Pledgor), in connection with or arising out of or relating to the matters
referred to in this Pledge Agreement, whether (a) arising from or incurred in
connection with any breach of a representation, warranty or covenant by
the  Pledgor, or (b) arising out of or resulting from any suit, action, claim,
proceeding or governmental investigation, pending or threatened, whether based
on statute, regulation or order, or tort, or contract or otherwise, before any
court or governmental authority; provided, however, that the foregoing indemnity
agreement shall not apply to claims, damages, losses, liabilities and expenses
solely attributable to an Indemnified Party’s gross negligence or willful
misconduct.  The indemnity agreement contained in this Section shall survive the
termination of this Pledge Agreement.  The Pledgor may participate at its
expense in the defense of any such action or claim.
 
 
5

--------------------------------------------------------------------------------

 
 
17.  Governing Law and Jurisdiction.  This Pledge Agreement has been delivered
to and accepted by the Secured Party and will be deemed to be made in the
Commonwealth of Pennsylvania  This Pledge Agreement will be interpreted and the
rights and liabilities of the Pledgor and the Secured Party determined in
accordance with the laws of the Commonwealth of Pennsylvania, excluding its
conflict of laws rules.  The Pledgor hereby irrevocably consents to the
exclusive jurisdiction of any state or federal court in the county or judicial
district where the Secured Party’s office indicated above is located; provided
that nothing contained in this Pledge Agreement will prevent the Secured Party
from bringing any action, enforcing any award or judgment or exercising any
rights against the Pledgor individually, against any security or against any
property of the Pledgor within any other county, state or other foreign or
domestic jurisdiction.  The Pledgor acknowledges and agrees that the venue
provided above is the most convenient forum for both the Secured Party and the
Pledgor.  The Pledgor waives any objection to venue and any objection based on a
more convenient forum in any action instituted under this Pledge Agreement.
 
18.      WAIVER OF JURY TRIAL.  THE PLEDGOR IRREVOCABLY WAIVES ANY AND ALL RIGHT
THE PLEDGOR MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF
ANY NATURE RELATING TO THIS PLEDGE AGREEMENT, ANY DOCUMENTS EXECUTED IN
CONNECTION WITH THIS PLEDGE AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN ANY OF
SUCH DOCUMENTS.  THE PLEDGOR ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING
AND VOLUNTARY.
 
The Pledgor acknowledges that it has read and understood all the provisions of
this Pledge Agreement, including the waiver of jury trial, and has been advised
by counsel as necessary or appropriate.
 
 
6

--------------------------------------------------------------------------------

 
 
WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.
 

ATTEST   ENVIRONMENTAL TECTONICS CORPORATION                
By:
            Name:  (SEAL)   Print Name:       Title:   Tilte:          

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A TO PLEDGE AGREEMENT


 
 
Issuer
 
Description
of Securities
Owned
 
 
Issuer’s
Jurisdiction
 
Percentage of 
Outstanding
Interests
Owned
 
Percentage of
Outstanding
Interests
Pledged
 
Cert. Number
ETC-PZL Aerospace Industries
Limited Liability Company Interests
Poland
95%
65%
uncertificated
Environmental Tectonics Corporation (Europe) Limited
99 Ordinary Shares
Great Britain
99%
65%
[______]
ETC Delaware, Inc.
100 Common Shares
Delaware
100%
100%
1
ETC Environmental Tectonics Corporation Information System Bilgi Islem Teknoloji
Anonim Şirketi
864 shares
Turkey
48%
48%
uncertificated

 
 

--------------------------------------------------------------------------------